In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-14-00097-CV



            JEFFREY N. HUNTER, Appellant

                            V.

            THE STATE OF TEXAS, Appellee



          On Appeal from the 336th District Court
                   Fannin County, Texas
 Trial Court Nos. CR-13-24632; CR-13-24641; CR-13-24642




       Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION
       Jeffrey N. Hunter timely filed a notice of appeal December 11, 2014. The clerk’s record

was filed February 20, 2015. No reporter’s record was requested or filed. Hunter’s brief was due

to be filed with this Court on or before March 23, 2015. When neither the brief nor a motion to

extend the deadline for filing the brief was received by March 23, our clerk’s office contacted

Hunter by letter and advised him that his brief was late, extended the deadline for filing the brief

to April 23, 2015, and warned Hunter that failure to file the brief by April 23 would subject his

appeal to dismissal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

       We have received no responsive communication from Hunter and have not received his

appellate brief. Pursuant to Rules 38.8 and 42.3 of the Texas Rules of Appellate Procedure, we

dismiss this appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                              Bailey C. Moseley
                                              Justice

Date Submitted:        May 19, 2015
Date Decided:          May 20, 2015




                                                 2